The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to amendment filed on June 23, 2021.

Status of Claims
Claims 1-9 and 16 are amended. Claims 1-16 are pending in the application.

Priority
The priority date that has been considered for this application is February 26, 2019.  

Response to Amendment
(A). Regarding claim objections: Applicant's amendment appropriately addressed the objections to claims 2, 4-8 and 16, the objections are withdrawn. 
(B). Regarding 35 U.S.C. § 112(b) rejection: Applicant's amendment appropriately addressed the rejection to claims 1-8 under 35 U.S.C. § 112(b). The rejection to the claims 1-8 under 35 U.S.C. § 112(b) has been withdrawn.
(C). Regarding art rejection: In regards to pending claims 1-16 Applicant’s arguments are not persuasive; further, Applicant's amendments necessitated new grounds of rejections presented in the following art rejection.

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as 

            (B).      Claim limitations are provided with the Bold fonts in the art rejection.

Allowable Subject Matter
Claims 5-8 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over HAYAMA et al (US 20070207766 A1, hereinafter, “HAYAMA”) in view of Nishikawa (US 20130152065 A1, hereinafter, “Nishikawa”).   

Regarding claim 1 (Currently amended), HAYAMA teaches A projector system, comprising a projector and a cloud server (Fig. 20 shows connection of projector to a server. Cloud server is well known in the art, the server of Hayama is connected via internet and hence reads on the cloud server.), wherein the projector comprises a first communication unit  (Fig. 1, 102 network interface unit), a projection unit (Fig. 1, , an input unit (Fig. 1, 104 user interface unit) and a first processor (Fig. 1, 108 arithmetic unit ), wherein: 
the first communication unit is configured to establish a network connection, wherein the projector is connected to [[a]] the cloud server through the network connection (para [0043], “…The network interface unit 102 is a LAN interface and receives a LAN packet. …” Fig. 20 shows connection of projector to a server. Cloud server is well known in the art, the server of Hayama is connected via internet and hence reads on the cloud server.); 
the projection unit is configured to project a picture corresponding to an image data (para [0044], “…The image display unit 107 performs an image output using the LCD panel 115 and the projection lens 115a on the basis of the processing result of the video signal processing unit 103 or an instruction of the arithmetic unit 108.”); 
the input unit is configured to receive an input operation (para [0044], “The user interface unit 104 receives an operation information signal from the remote control device 101 or an operation signal of the operation key 100 and sends the received signal to the arithmetic unit 108…”); and 
the first processor is coupled to the first communication unit, the projection unit, and the input unit, wherein the first processor of the projector executes a first firmware updating process corresponding to a request firmware (para [0123], “For example, as shown in FIG. 20, an updated version of firmware may be stored in a server 2001, and a projector 2002 may access the server 2001 through Internet 2003 and download and update updated firmware from the server 2001….”), 
wherein the first processor of the projector is configured to update the request 2Customer No.: 31561Docket No.: 084587-US-PA Application No.: 16/792,840 firmware by using the received first target firmware, and complete the first firmware updating process (para [0128], “(Step S2104) The projector 2002 downloads a latest firmware image from the server 2001 and performs an update processing.”).
HAYAMA does not explicitly teach
wherein during the first firmware updating process,
the first processor of the projector is configured to identify a first request unique identification code of the projector and a request firmware serial number of the request firmware, and the first processor of the projector is configured to instruct the first communication unit to transmit both the first request unique identification code and the request firmware serial number to the cloud server through the network connection, 
wherein [[if]] when the cloud server determines that the request firmware of the projector is not the latest version, the first processor of the projector receives a first target firmware from the cloud server through the network connection,
Nishikawa teaches 
wherein during the first firmware updating process,
the first processor of the projector is configured to identify a first request unique identification code of the projector and a request firmware serial number of the request firmware, and the first processor of the projector is configured to instruct the first communication unit to transmit both the first request unique identification code and the request firmware serial number to the cloud server through the network connection (para [0096], “…and the information as shown in FIG. 11, such as the device ID of the image forming apparatus of the sender, the type and the version of the installed firmware, and acquisition information related to the firmware to be acquired, is transmitted to the distribution server 133 as an acquisition request….”), 
wherein [[if]] when the cloud server determines that the request firmware of the projector is not the latest version, the first processor of the projector receives a first target firmware from the cloud server through the network connection (para [0096], “…In response to the information, the distribution server 133 executes a search process (primary search) of firmware,…” para [0097], “In S1502, whether there is applicable firmware is determined based on the returned information. The applicable firmware denotes a set of firmware of new versions that can replace the installed firmware set. The determination process is a process of determining whether there is applicable firmware to be presented to the user based on the information transmitted from the distribution server 133 before….”),
HAYAMA and Nishikawa are analogous art because both deal with updating firmware/software.


Regarding claim 9 (Currently amended), it is directed to A projector firmware updating method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 9.

Claims 2-4, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over HAYAMA in view of Nishikawa as applied to claims 1 and 9, and in further view of YOSHIKAWA (US 20110302574 A1, hereinafter, “YOSHIKAWA”).

Regarding claim 2 (Currently amended), HAYAMA as modified by Nishikawa teaches claim 1, but does not explicitly teach wherein, after [[the]] an operation of updating the request firmware by using the received first target firmware is completed, the first processor of the projector transmits an update completion information to the cloud server through the network connection.
YOSHIKAWA teaches 
wherein, after [[the]] an operation of updating the request firmware by using the received first target firmware is completed, the first processor of the projector transmits an update completion information to the cloud server through the network connection (para [0079], “For example, when the electronic apparatus 12 completes the installation, the electronic apparatus 12 notifies the update management server 11 of the completion…”).
The combination of HAYAMA, Nishikawa along with YOSHIKAWA are analogous art because all deal with updating firmware/software.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of HAYAMA, Nishikawa and YOSHIKAWA before him/her before the effective 

Regarding claim 3 (Currently amended), HAYAMA as modified by Nishikawa teaches claim 1, but does not explicitly teach wherein the cloud server comprises: 
a second processor, a second communication unit and a storage unit, wherein the storage unit stores a firmware database and a mapping table, wherein the mapping table records a plurality of unique identification codes and a plurality of firmware serial numbers respectively corresponding to the plurality of unique identification codes, 
wherein the first request unique identification code and the request firmware serial number are transmitted to the second processor of the cloud server through the network connection, and the second processor of the cloud server is configured to look up a target unique identification code matching the first request unique identification code and look up a first target firmware serial number corresponding to the target unique identification code from the mapping table according to the received first request unique identification code, 
wherein the second processor of the cloud server is configured to compare the first target firnware serial number with the request firmware serial number to determine whether the request firmware of the projector is the latest version, 
wherein if it is determined that the request firmware of the projector is not the latest version, the second processor of the cloud server is configured to instruct the 3Customer No.: 31561 Docket No.: 084587-US-PA Application No.: 16/792,840 second communication unit to transmit the first target firmware corresponding to the first target firmware serial number in the firmware database to the projector through the network connection.
YOSHIKAWA teaches 
wherein the cloud server comprises:  25
a second processor, a second communication unit and a storage unit (para [0054], “Although not shown in the drawings, each of the update management server 11, the electronic apparatus 12, and the PC 13 includes well-known hardware implementing a computer connectable to the network 14 such as a CPU (Central Processing Unit), a , wherein the storage unit stores a firmware database and a mapping table, wherein the mapping table records a 19File: 84587usf plurality of unique identification codes and a plurality of firmware serial numbers respectively corresponding to the plurality of unique identification codes (Fig. 3), 
wherein the first request unique identification code and the request firmware serial number are transmitted to the second processor of the cloud server through the network connection (para [0065], “…Information on the user registration at least includes information uniquely identifying a user (the above-mentioned user ID) and unique identification information on the electronic apparatus 12 (the above-mentioned apparatus ID). Therefore, the update management server 11 makes the user ID, the apparatus ID, and a version number of the present software in relation to each other as shown in FIG. 3 (Step 102)….”), and the second processor of the cloud server is configured to look up a target unique identification code matching the first request unique identification code and look up a first target firmware serial number corresponding to the target unique identification code from the mapping table according to the received first request unique identification code (para [0070], “Determination whether update-version software exists or not may be performed as follows. That is, the update management server 11 refers to the user information table 25 and the update information table 26, and compares a version number of software that the electronic apparatus 12 has presently and a version number of software stored in the update management server 11 (for example, update-version software) to determine….”), 
wherein the second processor of the cloud server is configured to compare the first target firnware serial number with the request firmware serial number to determine whether the request firmware of the projector is the latest version (para [0070], “…In a case where the version number of software that the electronic apparatus 12 has presently is previous to the version number of update-version software, a state where update-version software may be provided to the electronic apparatus 12 is established.”), 
wherein if it is determined that the request firmware of the projector is not the latest version, the second processor of the cloud server is configured to instruct the 3Customer No.: 31561 Docket No.: 084587-US-PA Application No.: 16/792,840 second communication unit to transmit the first target firmware corresponding to the first target firmware serial number in the firmware database to the projector through the network connection (Fig. 5, steps 104-111).
The combination of HAYAMA, Nishikawa along with YOSHIKAWA are analogous art because all deal with updating firmware/software.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of HAYAMA, Nishikawa and YOSHIKAWA before him/her before the effective filing date of the claimed invention, to incorporate the features of YOSHIKAWA into HAYAMA, and Nishikawa because YOSHIKAWA’s teaching provides a desirable system for updating software of electronic apparatus (YOSHIKAWA, para [0008, 0038]).

Regarding claim 4 (Currently amended), HAYAMA as modified by Nishikawa and YOSHIKAWA teaches claim 3, YOSHIKAWA further teaches wherein after the operation of updating the request firmware by using the received first target firmware is completed, the request firmware serial number corresponding to the request firmware in the projector is updated to correspond to the first target firmware serial number of the first target firmware (Fig. 5, step 113. For motivation to combine, refer to office action regarding claim 3).

Regarding claim 10 (Original), it recites same features as claim 2, and is rejected for the same reason.

Regarding claim 11 (Original), it recites same features as claim 3, and is rejected for the same reason.

Regarding claim 12 (Original), it recites same features as claim 4, and is rejected for the same reason.


Applicant's arguments regarding art rejections filed 6/23/2021 have been fully considered and are moot upon new grounds of rejections made in this office action above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. sough/SPE, Art Unit 2192